Citation Nr: 0615348	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  99-17 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a prostate 
disorder.   

2.  Entitlement to service connection for an intestinal 
blockage disorder.   

3.  Entitlement to service connection for hepatitis B.   

4.  Entitlement to service connection for hepatitis C.   

5.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

6.  Entitlement to a total disability rating based in 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1967 to August 1969.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
1998 rating decision by the Los Angeles Regional Office (RO) 
of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Correspondence dated in November 2004 indicates that the 
veteran was scheduled for a hearing before a member of the 
Board in December 2004.  A note in the file dated in 
December 2004 indicates that the veteran requested that his 
hearing be rescheduled and such motion to reschedule was 
granted by a member of the Board in December 2004.  
Correspondence from the veteran's representative dated in 
February 2006 reflects that the veteran has requested a Board 
videoconference hearing in lieu of a Travel Board hearing.

While the veteran did not appear for his April 2006 Board 
hearing (as noted on the VA Form 8), it appears that the 
veteran was not given proper notice concerning the April 2006 
Board hearing.  As a note dated in May 2006 reflects that the 
veteran still desires to have a Board hearing, such a hearing 
should be scheduled.  Inasmuch as Board videoconference 
hearings are scheduled by the RO, the case must be remanded 
for this purpose.

In light of the foregoing, the case is remanded to the RO for 
the following:

The RO should schedule the veteran for a 
Board videoconference hearing at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






